. RichaRdson, Judge;
The instant protest was submitted to the court for decision upon a stipulation which reads:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked EER by Commodity Specialist E. E. Ramsdell on the invoices covered by the protest enumerated above, and assessed with duty at 11.5 per centum ad valorem within Item 692.35, TSUS, consist of tractor parts which are claimed to be free of duty within Item 692.30, TSUS.
That said merchandise is in fact soley [sic] or chiefly used with or on, and is essential to, tractors which are suitable for agricultural use and are not provided for within Item 692.40, TSUS.
■ That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid and abandoned as to all other items.
Accepting this stipulation as evidence of the facts we hold that the claim in the protest herein that the items of merchandise marked “A” and initialed EER by Commodity Specialist E. E. Ramsdell on the invoices covered by said protest are free of duty under the provisions of item 692.30 of the Tariff Schedules of the United States is sustained. As to all other claims and merchandise the protest having been abandoned, is overruled.
Judgment will be entered accordingly.